Citation Nr: 1047040	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  99-17 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left foot/ankle 
disorder.

2.  Entitlement to service connection for a left hip disorder.

3.  Entitlement to service connection for bilateral elbow 
disorder.

4.  Entitlement to service connection for bilateral knee 
disorder.

5.  Entitlement to service connection for varicose veins.

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for a gastrointestinal 
disorder,(originally claimed as gastritis, spastic colon and 
irritable bowel syndrome).

8.  Entitlement to service connection for residuals of a head 
injury with resultant ear disorder.

9.  Entitlement to service connection for a sinus disorder 
(originally claimed as allergic rhinitis and sinusitis).

10.  Entitlement to service connection for cervical spine 
degenerative joint disease (originally claimed as neck pain).

11.  Entitlement to service connection for lumbosacral 
polyradiculopathy (originally claimed as low back pain).

12.  Entitlement to service connection for a bilateral shoulder 
condition.

13.  Entitlement to service connection for a cardiovascular 
disorder (originally claimed as chest pain and heart 
palpitations). 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The appellant enrolled in the United States Army Reserve Officers 
Training Corps (ROTC) in August 1980, and attended Advanced 
Training Camp in June 1981.  The Appellant had a period of active 
duty from September 1983 to March 1984; and active duty for 
training (ACDUTRA) with the Army Reserves from June 3, 1989 until 
June 17, 1989; from July 20, 1991 until August 3, 1991; and, from 
December 4, 1994 until December 16, 1994.  In January 1997, the 
appellant was transferred to the retired reserve.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in San 
Juan, the Commonwealth of Puerto Rico.  By that rating action, 
the RO denied the claims on appeal.  The appellant appealed the 
RO's November 1997 rating action to the Board.  

In March 2007, the Board remanded the claims on appeal to the RO 
for additional development.  The case has returned to the Board 
for appellate consideration.  The Board finds that the RO has 
substantially complied with the Board's March 2007 Remand 
directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were substantially 
complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The issue of entitlement to service connection for 
hyperthyroidism has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of 
a head injury with resultant ear disorder, sinus disorder 
(originally claimed as allergic rhinitis and sinusitis), cervical 
spine degenerative joint disease (originally claimed as neck 
pain), lumbosacral polyradiculopathy (originally claimed as low 
back pain), bilateral shoulder disorder, and cardiovascular 
disorder (originally claimed as chest pain and heart 
palpitations) are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO/Appeals Management Center (AMC) 
in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that the 
appellant's currently diagnosed left plantar fasciitis with 
associated left ankle pain, left trochanter bursitis, bilateral 
medial epicondylitis, bilateral knee osteoarthritis and varicose 
veins had their onset long after military service and are not 
etiologically related to any incident of active duty or active 
duty for training, but are the result of her natural aging 
process or civilian occupation. 

2.  The Veteran's assertion that her currently diagnosed left 
plantar fasciitis with associated left ankle pain, left 
trochanter bursitis, bilateral medial epicondylitis, bilateral 
knee osteoarthritis, and varicose veins are etiologically related 
to any incident of active duty or active duty for training is not 
competent.

3.  The competent and probative medical evidence of record shows 
that the appellant's hemorrhoids had their onset during a period 
of active duty for training. 

4.  The competent and probative medical evidence of record shows 
that the appellant's gastrointestinal disorder, currently 
diagnosed as duodenitis and irritable bowel syndrome, is 
etiologically related to a period of active duty for training. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for 
a left ankle disorder, currently diagnosed as left plantar 
fasciitis with left ankle pain, are not met.  38 U.S.C.A. §§ 101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.303 (2010).

2.  The criteria for the establishment of service connection for 
a left hip disorder, currently diagnosed as left trochanter 
bursitis, are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 
(2010).

3.  The criteria for the establishment of service connection for 
a bilateral elbow disorder, currently diagnosed as bilateral 
medical epicondylitis, are not met.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.6, 3.303 (2010).

4.  The criteria for the establishment of service connection for 
a bilateral knee disorder, currently diagnosed as bilateral knee 
osteoarthritis, are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.303, 3.307, 3.309 (2010). 

5.  The criteria for the establishment of service connection for 
varicose veins are not met.  38 U.S.C.A. §§ 101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 
3.303 (2010). 

6.  The criteria for the establishment of service connection for 
hemorrhoids are met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 
(2010).

7.  The criteria for the establishment of service connection for 
a gastrointestinal disorder, currently diagnosed as duodenits and 
IBS, are met. 38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record that is necessary to substantiate the 
claim.  The claimant should be informed as to what portion of the 
information and evidence VA will seek to provide, and what 
portion of such the claimant is expected to provide.  Proper 
notification must also invite the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United 
States Court of Appeals for Veterans Claims (Court) decision in 
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 
(2004).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that a comprehensive VCAA letter, as opposed to a 
patchwork of other post-decisional documents (e.g., statements or 
supplemental statements of the case), was required.  The Federal 
Circuit further held that such a letter should be sent prior to 
the appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal. Id.

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may 
proceed with adjudication of a claim if errors in the timing or 
content of the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. 
App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, VCAA notice was not provided until after the appealed 
November 1997 rating decision was issued.  However, the appellant 
was not prejudiced from this timing error because the RO 
readjudicated the claims on appeal in a July 1999 statement of 
the case, and supplemental statements of the case issued 
throughout the duration of the appeal.  Thus, the Board finds 
that the essential fairness of the adjudication process was not 
affected by the VCAA timing error.

In addition, on March 3, 2006, during the pendency of the appeal, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim (those five elements include:  Veteran status, 
existence of a disability, connection between the appellant's 
service and that disability, degree of disability, and effective 
date pertaining to the disability).  In this case, via a May 2006 
letter, VA informed the appellant of the Dingess elements.

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the service connection claims decided in the 
decision below.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159.  Here, the appellant's service treatment and personnel 
records from her periods of active duty and active duty for 
training have been associated with the claims files.  In 
addition, voluminous post-service VA and private medical reports, 
along with statements of the appellant, have been obtained and 
associated with the claims files.

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.

Pursuant to the Board's March 2007 remand directives, in 
September and October 2009, VA examined the appellant to 
determine the etiology of the claimed disorders on appeal.  
Copies of these examination reports are contained in the claims 
files. The Board finds that the VA has met its duty to assist the 
appellant in obtaining a medical examination. McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. Principi, 
16 Vet. App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence of 
record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's March 2007 Remand 
directives for the service connection issues decided in the 
decision below.  See Dyment v. West, supra.  The Board finds no 
prejudice to the appellant in proceeding with the issuance of a 
final decision.

II. Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.6, 3.303(a) (2010).  Under the law, active service includes (1) 
active duty, (2) any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, and 
(3) any period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident which occurred during such training. 38 C.F.R. § 3.6(a).  
In other words, service connection is available for injuries 
and/or diseases incurred during active duty or active duty for 
training but (except for the exceptions listed in this paragraph) 
only for injuries, and not diseases, sustained on inactive duty 
for training.  Brooks v. Brown, 5 Vet. App. 484 (1994).

Active duty for training is defined, in part, as full-time duty 
in the Armed Forces performed by Reserves for training purposes.  
38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2010).  
Inactive duty for training is generally duty (other than full-
time duty) prescribed for Reserves or duty performed by a member 
of the National Guard of any state (other than full- time duty).  
38 U.S.C.A. § 101(23)(West 2002); 38 C.F.R. § 3.6(d) (2010).  
Annual training is an example of active duty for training while 
weekend drills are inactive duty.  Presumptive periods do not 
apply to active duty for training or inactive duty for training.  
Biggins v. Derwinski, 1 Vet. App. 474 (1991).

Certain evidentiary presumptions--such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or injuries 
which undergo an increase in severity during service, and the 
presumption of service incurrence for certain diseases, such as 
arthritis and ulcers (gastric or duodenal), which manifest 
themselves to a degree of disability of 10 percent or more within 
a specified time after separation from service--are provided by 
law to assist Veterans in establishing service connection for a 
disability or disabilities.  38 U.S.C.A. § 1112; 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions do not extend to 
claims for service connection based on a period of ACDUTRA or 
INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) 
(noting that the Board did not err in not applying presumptions 
of sound condition and aggravation to appellant's claim where he 
served only on ACDUTRA and had not established any service-
connected disabilities from that period); McManaway v. West, 13 
Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of [ACDUTRA], a 
disability must have manifested itself during that period ; 
otherwise, the period does not qualify as active military service 
and claimant does not achieve Veteran status for purposes of that 
claim.").

Duty performed by a member of a Senior Reserve Officers' Training 
Corps program when ordered to such duty for the purpose of 
training or a practice cruise under chapter 103 of title 10 
U.S.C. is active duty for training.  Training other than active 
duty for training by a member of the Senior Reserve Officers' 
Training Corps prescribed under chapter 103 of title 10 U.S.C. is 
inactive duty for training.  38 U.S.C.A. §§ 101(22)(d); 38 C.F.R. 
§ 3.6(C)(4).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease during service, there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  On the 
other hand, continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

As indicated above, Congress has specifically limited entitlement 
to service connection for disease or injury to cases in which 
such incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Where the competent, probative evidence establishes 
that the veteran does not have the disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998)); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

III.  Merits Analysis

(i) Left plantar fasciitis with associated left ankle pain, left 
trochanter bursitis, bilateral medial epicondylitis, bilateral 
knee osteoarthritis, and varicose veins.

The appellant contends that the above-cited disorders had their 
onset during a period of active duty for training.  For reasons 
that will be outlined in the analysis below, the Board finds that 
the preponderance of the competent and probative evidence of 
record is against the claims for service connection for these 
disorders and they will be denied.  

Service treatment records confirm that on June 27, 1981, while 
serving as an ROTC cadet, the appellant hit the side of her head 
during a 40-foot drop.  In January 1984, the appellant was placed 
on a limited profile for an ankle condition.  A report, dated 
August 12, 1989, showed that while the appellant was on active 
duty for training on June 13, 1989, she had received treatment 
for an injury to the lower cervical facet with pain in the hip 
and left knee.  Service separation and school examination 
reports, dated in February 1984, May 1985 and February 1987, 
pertinently show that the appellant's upper and lower extremities 
and vascular system were each evaluated as "normal."  On 
Reports of Medical History associated with these examination 
reports, the appellant denied having had any arthritis, bursitis 
or rheumatism, bone/joint deformity, and leg cramps.  

The February 1987 service school examination report also shows 
that the Veteran's PULHES physical profile consisted of 1's 
reflecting a high degree of physical fitness in physical capacity 
and stamina, upper and lower extremities, hearing and ears, eyes 
and psychiatric condition.  See Odiorne v. Principi, 3 Vet. App. 
456, 457 (1992); (observing that the "PULHES" profile reflects 
the overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness for 
retention in the military service).  

Because these records were generated with a view towards 
ascertaining the Veteran's then-state of physical fitness, they 
are akin to statements of diagnosis and treatment and are of 
increased probative value.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (observing that although formal rules of evidence do not 
apply before the Board, recourse to the Federal Rules of Evidence 
may be appropriate if it assists in the articulation of the 
reasons for the Board's decision); see also LILLY'S: AN 
INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 
(many state jurisdictions, including the federal judiciary and 
Federal Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition on 
the rational that statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy since the 
declarant has a strong motive to tell the truth in order to 
receive proper care).

The post-service VA and private medical evidence of record 
reflects that the appellant has been diagnosed with left plantar 
fasciitis with associated left ankle pain, left trochanter 
bursitis, bilateral medial epicondylitis, bilateral knee 
osteoarthritis, and varicose veins.  (See VA general medical and 
orthopedic examination reports, dated in September 2009).  Thus, 
the crux of the above-cited service connection claims hinges on 
whether there is adequate evidence showing that they are 
etiologically related to, or had their onset during, a period of 
active military service or active duty for training, as contended 
by the appellant.  As to the medical opinion evidence in this 
case, the Board notes that there are two VA opinions and they are 
against the claims.  

In September 2009, the Veteran underwent general medical and 
orthopedic examinations to determine the etiology of any 
currently diagnosed left foot/ankle, left hip, bilateral elbow 
and bilateral knee disorders, and varicose veins.  After a review 
of the claims files, to include the above-cited STRs, and 
physical evaluations of the appellant's upper and lower 
extremities and vascular system, the VA physicians diagnosed her 
with left plantar fasciitis with associated left ankle pain, left 
trochanter bursitis, bilateral medial epicondylitis, bilateral 
knee osteoarthritis and varicose veins.  (See September 2009 VA 
general medical and orthopedic examination reports, 
respectively).  The VA physicians concluded that the onset of the 
above-cited disabilities had their onset after military service 
(varicose veins), and did not correlate with her period of active 
military service or active duty for training, but were either the 
result of the normal aging process (bilateral osteoarthritis of 
the knees) or her civilian occupational activities (left plantar 
fasciitis with associated ankle pain, left trochanter bursitis 
and bilateral elbow medical epicondylitis).  (See September 2009 
VA general medical and orthopedic examination reports).  The 
September 2009 VA orthopedic and general medical opinions are 
uncontroverted and probative.

In addition, even if the post-service private and VA medical 
evidence of record showed that the appellant had developed 
arthritis of the left foot/ankle, left hip, elbows and/or knees 
that was manifested to a compensable degree within a year of 
discharge from a period of ACDUTRA, the Board observes that the 
presumption does not apply to these periods.  38 C.F.R. §§ 3.307, 
3.309; Biggins, supra.

Finally, the Board finds that the appellant's statements 
throughout the appeal that the above-cited disabilities had their 
onset during a period of active duty for training are not 
credible as they are contradicted by the contemporaneous evidence 
of record.  While the appellant is not competent to provide an 
opinion with regard to the etiology of her left plantar fasciitis 
with associated left ankle pain, left trochanter bursitis, 
bilateral medial epicondylitis, bilateral knee osteoarthritis, 
and varicose veins, she is certainly competent to report her 
symptoms and medical history.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  However, her statements are directly contradicted 
by her service treatment records, which show only isolated 
incidents in January 1984 and August 1989, when she was placed on 
a limited profile for an ankle condition and received treatment 
for an injury to the lower cervical facet with pain in the hip 
and left knee.  The remainder of her service treatment records, 
specifically her service separation and school reports, are 
wholly devoid of any further complaints relating to the 
disabilities at issue, and reflect normal examinations.  These 
contemporaneous documents are afforded significant probative 
weight, since they were created at the time of service or at the 
time of medical treatment, as compared to statements given many 
years later.  As a result, this evidence is more probative. 

Accordingly, the preponderance of the evidence is against the 
claims for service connection for left ankle pain, left 
trochanter bursitis, bilateral medial epicondylitis, bilateral 
knee osteoarthritis, and varicose veins and the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

(ii) Hemorrhoids and Gastrointestinal Disorder (originally 
claimed as gastritis, spastic colon and IBS)

The appellant contends that she has hemorrhoids and a 
gastrointestinal disorder (originally claimed as gastritis, 
spastic colon and IBS) that had their onset during a period of 
active duty for training.  For reasons that will be outlined in 
the analysis below, the Board finds that the evidence of record 
supports the claims for service connection for hemorrhoids and a 
gastrointestinal disorder, currently diagnosed as duodenitis and 
IBS, and they will be granted in the analysis below. 

Service treatment records reflect that in late May 1985 and mid-
May 1987, the appellant received treatment for enteritis and 
diarrhea, respectively.  An emergency care and treatment record, 
dated July 22, 1991, shows that she had received treatment, in 
part, for gastritis.  DD Forms 689, Individual Sick Slip and DA 
Form 2173, Statement of Medical Examination and Duty Status, 
reflects that the appellant was diagnosed with a spastic colon 
with inflammation that had developed while on active duty for 
training.  It was also noted that the appellant had active tender 
external hemorrhoids.  An abdominal sonogram, performed on August 
23, 1991, was negative.  An upper endoscopy, performed on 
September 18, 1991, showed mild gastroduodenitis.  

Post-service VA and private medical evidence of record reflect 
that the Appellant has been diagnosed with hemorrhoids and 
duodenitis and IBS.  (See VA general medical and stomach 
examination reports, dated in September and October 2009, 
respectively).  Thus, the question to be answered is whether the 
appellant's hemorrhoids and gastrointestinal disorder, currently 
diagnosed as duodenitis and IBS, are etiologically related to, or 
had their onset during, a period of active duty for training, as 
contended by the appellant.  As to the medical opinion evidence 
in this case, the Board notes that there are two VA opinions and 
that they are in favor of the claims.  

In September and October 2009, VA physicians opined that the 
Veteran's hemorrhoids had occurred during military service and 
that her gastrointestinal disorder, currently diagnosed as 
duodenitis and IBS, was as least as likely as not (50/50 
probability) related to her period of military service.  (See 
September and October 2009 VA general medical and stomach 
examination reports, respectively).  

These VA examiners' opinions are uncontroverted and probative.  
In particular, both VA physicians had reviewed her assertions of 
ongoing abdominal and gastrointestinal symptoms since her period 
of active duty for training, which showed that the examiners were 
aware of her pertinent medical history.  Based on this evidence, 
the VA examiners fully and unequivocally articulated their 
opinions that the appellant's hemorrhoids had occurred during her 
period of active duty for training and that it was as least as 
likely as not that her gastrointestinal disorder, currently 
diagnosed as duodenitis and IBS, was etiologically related 
thereto.

In light of the above-cited VA physicians' opinions and clinical 
notation in the appellant's STRs, wherein it was confirmed that 
she had received treatment for hemorrhoids and a spastic colon 
with inflammation during a period of active duty for training, 
the Board finds hemorrhoids and gastrointestinal disorder, 
currently diagnosed as duodenitis and IBS, were incurred during a 
period of active duty for training.  Thus, the Board finds that 
the evidence of record supports the claims for service connection 
for hemorrohoids and gastrointestinal disorder and they are 
granted. 


ORDER

Service connection for a left foot/ankle disorder, currently 
diagnosed as left plantar fasciitis with associated left ankle 
pain, is denied.

Service connection for a left hip disorder, currently diagnosed 
as left trochanter bursitis, is denied.

Service connection for bilateral elbow disorder, currently 
diagnosed as bilateral medial epicondylitis, is denied.

Service connection for bilateral knee disorder, currently 
diagnosed as bilateral osteoarthritis, is denied.

Service connection for varicose veins is denied.

Service connection for hemorrhoids is granted. 

Service connection for a gastrointestinal disorder, currently 
diagnosed as duodenitis and IBS, is granted. 


REMAND

The Board finds that it must the remand the claims for service 
connection for residuals of head trauma, with resultant ear 
disorder, a sinus disorder (originally claimed as rhinitis and 
sinusitis), cervical spine degenerative joint disease (originally 
claimed as neck pain), lumbosacral polyradiculopathy (originally 
claimed as low back pain) bilateral shoulder disorder, and 
cardiovascular disorder (originally claimed as chest pain and 
heart palpitations) for additional procedural development.  
Accordingly, further appellate consideration will be deferred and 
the these claims are remanded to the AMC/RO for action as 
outlined in the indented paragraphs below.

The appellant maintains that she has residuals of head trauma 
with hearing impairment that are the result of a 40-foot fall 
during ROTC training in June 1981.  Service treatment records 
confirm that on June 27, 1981, while serving as a cadet for ROTC, 
the appellant hit the side of her head during a 40-foot drop.  It 
was noted that the Veteran's hearing was impaired as a result of 
the fall.  The remainder of her STRs, to include February 1984, 
May 1985 and February 1987 service separation and school 
examination reports, respectively, are devoid of any subjective 
complaints of hearing-related problems or hearing loss for VA 
compensation purposes.  See 38 C.F.R. § 3.385 (2010).  She denied 
having had ear problems on Reports of Medical History, dated in 
February 1984, May 1985 and February 1987.  

At this time, however, the Board is unable to reach a 
determination on the claim for service connection for residuals 
of head trauma with hearing impairment because the post-service 
medical evidence is contradictory and confusing.  For example, a 
September 2009 VA examiner noted that the appellant had 
complained of bilateral tinnitus.  (See September 2009 VA general 
medical examination report).  However, VA ear, nose and throat 
(ENT) and audiological examinations conducted the following month 
are devoid of any currently diagnosed ear disorders or hearing 
loss for VA compensation purposes.  ((See October 2009 VA ENT and 
audiological examination reports, respectively, and 38 C.F.R. 
§ 3.385 (2010)).  These findings are also in conflict with a 
September 1996 private examination report that contains a 
diagnosis of right otitis media with effusion.  See McClain v. 
Nicholson, 21 Vet App 319 (2007) (the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim, even though the 
disability resolves prior to the Secretary's adjudication of the 
claim).  Given the inconsistencies in the above-cited VA and 
private medical reports, and in light of McClain, it is essential 
that the appellant be afforded a more precise VA examination to 
determine the etiology of any current residuals of head trauma 
with resulting hearing impairment.  38 C.F.R. § 3.159(c)(4).

Regarding the claim for service connection for a sinus disorder 
(originally claimed as rhinitis and sinusitis), the appellant was 
seen for sinus problems and chronic sinusitis on June 8, 1985 and 
July 28, 1987, respectively.  During this time, the Appellant was 
on AT.  (See Orders, prepared by the Department of the Army, 
Headquarters, 7581st, United States Army Garrison, Fort Buchanan, 
Puerto Rico, dated in May 1985 and June 1987).  The Board, 
however, is unable to reach a determination on the claim for 
service connection for a sinus disorder (claimed as rhinitis and 
sinusitis) at this time because an October 2009 ENT VA 
examination report is inadequate.  

The post-service findings are unclear.  For example, the above-
cited VA ENT examination report reflects that the examining 
physician concluded that there was no clinical evidence of any 
allergic rhinitis or sinus pathology.  (See October 2009 VA ENT 
examination report).  This finding, however, is in conflict with 
August 1997 x-ray interpretations of the appellant's sinuses 
showing that she had maxillary antra sinusitis changes.  See 
McClain v. Nicholson, 21 Vet App 319 (2007) (the requirement that 
a current disability be present is satisfied when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even though the 
disability resolves prior to the Secretary's adjudication of the 
claim).  Given these inconsistencies, and in light of McClain, it 
is essential that the appellant be afforded a more precise VA 
examination to determine the etiology of any currently diagnosed 
sinus disorder.  38 C.F.R. § 3.159(c)(4).

In March 2010, after the AMC's issuance of the most recent 
Supplemental Statement of the Case (SSOC) in December 2009, the 
Board received additional medical documentation that had been 
translated from Spanish to English from the Academy of Languages.  
The private medical reports, dated in February, April and 
December 1992, pertinently reflect that the appellant was 
involved in a work-related accident in mid-January 1991 that 
affected her back, neck, shoulders, and hands.  Diagnoses of 
cervical, dorsal and lumbar myositis were entered in February 
1992.  The above-cited medical reports contain information that 
is directly relevant to the claims for service connection for 
cervical spine degenerative joint disease, lumbosacral 
polyradiculopathy, claimed as low back pain, and bilateral 
shoulder disorder.  The above-cited medical evidence was added to 
the record after issuance of the December 2009 SSOC, is not 
duplicative of evidence of record and was submitted without a 
waiver of initial RO review.  Thus, the claims for service 
connection for cervical spine degenerative joint disease, 
lumbosacral polyradiculopathy (claimed as low back pain) and 
bilateral shoulder disorder must be remanded for initial 
consideration of this evidence by the RO.  See 38 C.F.R. § 
20.1304 (2010).  

As noted in the Introduction section of the decision, the record 
raises an inferred claim for service connection for 
hyperthyroidism.  (See October 2009 VA examination report, 
containing a VA examiner's opinion that the appellant's heart 
palpitations and chest pain were the result of hyperthyroidism, 
which was "present during service, but not yet discovered").  
Thus, the determination of the raised claim for service 
connection for hyperthyroidism, a claim which has not been 
adjudicated by the RO, could substantially affect his claim for 
service connection for a cardiovascular disorder (originally 
claimed as chest pain and heart trouble).  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision on one issue cannot be rendered until 
the other issue has been considered).  Further action on the 
above-cited service connection claim must accordingly be deferred 
until the raised claim of entitlement to service connection for 
hyperthyroidism has been adjudicated.

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  RO/AMC will afford the Veteran a 
comprehensive physical examination, to be 
conducted by qualified physician, to 
ascertain whether the claimed residuals of 
head injury, to include any resulting ear 
disorder and hearing impairment, and sinus 
disorder are etiologically related to, or 
had their origin during, the appellant's 
period of active duty for training.

The following considerations will govern 
the examination:

a. The claims files, and a copy of this 
remand, will be reviewed by the examiner, 
who must acknowledge receipt and review of 
these materials in any report generated as 
a result of this remand.

b. After conducting any interviews with 
the Veteran or any appropriate clinical 
testing, the examiner must provide 
opinions to the following question: 

     Was any diagnosed residuals of head 
trauma to include an ear disorder with 
hearing impairment (i.e., right otitis 
media with effusion and bilateral 
tinnitus) and sinus disorder (i.e., 
maxillary antra sinusitis) which were 
present at any time during the pendency of 
the appeal etiologically related to, or 
had their origin during, the appellant's 
period of active duty for training, to 
include the in-service clinical entries of 
the appellant having impaired hearing 
after she had hit the side of her head 
during a 40-foot drop on June 27, 1981, 
and sinus problems on June 8, 1985 and 
July 28, 1987?

All opinions and conclusions rendered by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.

2.  After issuing a rating decision that 
addresses the claim for service connection 
for hyperthyroidism, the RO/AMC must 
readjudicate the claim for service 
connection for a cardiovascular disorder 
(originally claimed as chest pain and 
heart palpitations).

3.  After consideration of all evidence 
added to the claims files since the 
December 2009 SSOC, the claims for service 
connection for residuals of a head injury 
with resultant hearing impairment, sinus 
disorder (claimed as rhinitis and 
sinusitis), cervical spine degenerative 
joint disease, lumbosacral 
polyradiculopathy (claimed as low back 
pain), bilateral shoulder disorder, and 
cardiovascular disorder (claimed as chest 
pain and heart palpitations) should be 
readjudicated.  

If the determination of any of the claims 
remains less than fully favorable to the 
appellant, she should be furnished with a 
SSOC and given an opportunity to respond.

Then, if indicated, this case should be 
returned to the Board for the purpose of 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on these matters.  Kutscherousky v. West, 12 Vet. App. 
369 (1999). 

The above-referenced service connection claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


